DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-11 and 13-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Kurosaki (US Pub. No. 2010/0238412 A1) discloses an illumination device (i.e. light source unit; element 63 illustrated in Figures 2, 3 and 4), comprising a controller (Figure 2, element 38), a light source device (Figure 2, element 72), a phosphor wheel (element 71; page 5, paragraph 0058, lines 1-3), a cooling device (i.e. sirocco fan-type blower; Figure 3, element 110), and a temperature sensor (i.e. radiation thermometer; element 54 illustrated in Figures 2 and 4), wherein the light source device (element 72 illustrated in Figures 2, 3 and 4) is coupled to the controller and configured to generate an illumination beam according to a light source control signal (page 3, paragraph 0033, lines 1-5), the phosphor wheel is coupled to the controller and configured to convert the illumination beam into a conversion beam (page 3, paragraph 0034, lines 1-5), and the phosphor wheel adjusts a rotation speed of the phosphor wheel according to a phosphor wheel control signal and generates a rotation speed status signal (page 3, paragraph 0034, lines 6-9), the temperature sensor (Figure 2, element 54) is coupled to the controller (in Figure 2, element 54 is connected to element 38 via the system bus [Figure 2, element SB]) and configured to sense a temperature value of the phosphor wheel to generate a temperature status signal (page 6, paragraph 0070, lines 6-11), the cooling device is coupled to the controller and configured to adjust a cooling capacity according to a cooling control signal (page 3, paragraph 0033, lines 10-16), and the controller (Figure 2, element 38) is configured to generate the phosphor wheel control signal and the light source control signal according to an operation mode signal (i.e. signal sent by the control unit [element 38] to the phosphor wheel [element 71] and the light source [element 72]; page 6, paragraph 0070, lines 6-14, paragraph 0071, lines 1-2, and paragraph 0072, lines 1-8), and the controller generates the cooling control signal according to the temperature status signal, the rotation speed status signal, and the light source control signal (page 6, paragraph 0070, lines 6-11, and paragraph 0072, lines 1-8).  However, Kurosaki and the prior art of record neither shows nor suggests an illumination device wherein the light source control signal is associated with a light source current driving the light source device, the temperature status signal is associated with the temperature value of the phosphor wheel, and the rotation speed status signal is associated with the rotation speed of the phosphor wheel, the controller obtains a reference temperature value of the phosphor wheel according to the light source control signal and the rotation speed status signal, and compares the temperature value of the phosphor wheel with the reference temperature value to generate the cooling control signal.
Regarding claim 10, Kurosaki (US Pub. No. 2010/0238412 A1) discloses a projection system (Figure 3, element 10), comprising an illumination device (i.e. light source unit; element 63 illustrated in Figures 2, 3 and 4), a light valve (Figure 3, element 51) and a projection lens (Figure 3, element 90), wherein the illumination device (i.e. light source unit; element 63 illustrated in Figures 2, 3 and 4) comprises a controller (in Figure 2, element 63 is connected to element 41 [i.e. light source control circuit] which is also connected to element 38 [control unit] via the system bus [Figure 2, element SB]), a light source device (element 72 illustrated in Figures 2, 3 and 4), a phosphor wheel (element 71; page 5, paragraph 0058, lines 1-3), a cooling device (i.e. sirocco fan-type blower; Figure 3, element 110), and a temperature sensor (i.e. radiation thermometer; element 54 illustrated in Figures 2 and 4), wherein the light source device (element 72 illustrated in Figures 2, 3 and 4) is coupled to the controller and configured to generate an illumination beam according to a light source control signal (page 3, paragraph 0033, lines 1-5), the phosphor wheel is coupled to the controller and configured to convert the illumination beam into a conversion beam (page 3, paragraph 0034, lines 1-5), the phosphor wheel adjusts a rotation speed of the phosphor wheel according to a phosphor wheel control signal and generates a rotation speed status signal (page 3, paragraph 0034, lines 6-9), the temperature sensor (Figure 2, element 54) is coupled to the controller (in Figure 2, element 54 is connected to element 38 [control unit] via the system bus [Figure 2, element SB]) and configured to sense a temperature value of the phosphor wheel to generate a temperature status signal (page 6, paragraph 0070, lines 6-11), and the cooling device is coupled to the controller and configured to adjust a cooling capacity according to a cooling control signal (page 3, paragraph 0033, lines 10-16), wherein the controller (Figure 2, element 38) is configured to generate the phosphor wheel control signal (i.e. signal controlled by the wheel motor control circuit [Figure 2, element 55]) and the light source control signal (i.e. signal controlled by the light source control circuit [Figure 2, element 41]) according to an operation mode signal (i.e. when the light emitting device is in operation, the rotation speed of the rotary member is controlled; page 6, paragraph 0068, lines 10-12), and the controller (Figure 2, element 38) generates the cooling control signal according to the temperature status signal (page 3, paragraph 0033, lines 10-16), the rotation speed status signal (i.e. signal sent by the control unit [element 38] to the phosphor wheel [element 71] and the light source [element 72]; page 6, paragraph 0070, lines 6-14, paragraph 0071, lines 1-2, and paragraph 0072, lines 1-8), and the light source control signal (i.e. image signal), the light valve (Figure 3, element 51) is disposed on a transmission path of the illumination beam (i.e. light beams) and configured to convert the illumination beam into an image beam (i.e. color image), and the projection lens (Figure 3, element 90) is disposed on a transmission path of the image beam and configured to project the image beam (page 5, paragraph 0054, lines 9-13).  However, Kurosaki and the prior art of record neither shows nor suggests a projection system wherein the light source control signal is associated with a light source current driving the light source device, the temperature status signal is associated with the temperature value of the phosphor wheel, and the rotation speed status signal is associated with the rotation speed of the phosphor wheel, the controller obtains a reference temperature value of the phosphor wheel according to the light source control signal and the rotation speed status signal, and compares the temperature value of the phosphor wheel with the reference temperature value to generate the cooling control signal.
Regarding claim 11, Kurosaki (US Pub. No. 2010/0238412 A1) discloses an operation method of an illumination device (i.e. light source unit; element 63 illustrated in Figures 2, 3 and 4), comprising: generating, by a controller (Figure 2, element 38), a phosphor wheel control signal (i.e. signal controlled by the wheel motor control circuit [Figure 2, element 55]) and a light source control signal (i.e. signal controlled by the light source control circuit [Figure 2, element 41]) according to an operation mode signal (i.e. when the light emitting device is in operation, the rotation speed of the rotary member is controlled; page 6, paragraph 0068, lines 10-12); generating, by a light source device (element 72 illustrated in Figures 2, 3 and 4), an illumination beam (i.e. light beams) according to the light source control signal (i.e. signal controlled by the light source control circuit [Figure 2, element 41]); converting, by a phosphor wheel (element 71; page 5, paragraph 0058, lines 1-3), the illumination beam (i.e. light beams) into a conversion beam (page 5, paragraph 0060, lines 1-6), adjusting, by the phosphor wheel, a rotation speed of the phosphor wheel (element 71) according to the phosphor wheel control signal (i.e. signal controlled by the wheel motor control circuit [Figure 2, element 55]), and generating a rotation speed status signal (page 3, paragraph 0034, lines 6-9); sensing, by a temperature sensor (Figure 2, element 54), a temperature value of the phosphor wheel to generate a temperature status signal (page 6, paragraph 0070, lines 6-11); generating, by the controller (Figure 2, element 38), a cooling control signal according to the temperature status signal, the rotation speed status signal, and the light source control signal (page 6, paragraph 0070, lines 6-11, and paragraph 0072, lines 1-8); and adjusting, by a cooling device (i.e. sirocco fan-type blower; Figure 3, element 110), a cooling capacity according to the cooling control signal cooling (page 3, paragraph 0033, lines 10-16).  However, Kurosaki and the prior art of record neither shows nor suggests an operation method of an illumination device comprising obtaining, by the controller, a reference temperature value of the phosphor wheel according to the light source control signal and the rotation speed status signal, and comparing the temperature value of the phosphor wheel with the reference temperature value to generate the cooling control signal, wherein the light source control signal is associated with a light source current driving the light source device, the temperature status signal is associated with the temperature value of the phosphor wheel, and the rotation speed status signal is associated with the rotation speed of the phosphor wheel.
Regarding claim 19, Kurosaki (US Pub. No. 2010/0238412 A1) discloses an operation method of a projection system (Figure 3, element 10), comprising: generating, by a controller (Figure 2, element 38), a phosphor wheel control signal (i.e. signal controlled by the wheel motor control circuit [Figure 2, element 55]) and a light source control signal (i.e. signal controlled by the light source control circuit [Figure 2, element 41]) according to an operation mode signal (i.e. when the light emitting device is in operation, the rotation speed of the rotary member is controlled; page 6, paragraph 0068, lines 10-12); generating, by a light source device (element 72 illustrated in Figures 2, 3 and 4), an illumination beam (i.e. light beams) according to the light source control signal (i.e. signal controlled by the light source control circuit [Figure 2, element 41]); converting, by a phosphor wheel (element 71; page 5, paragraph 0058, lines 1-3), the illumination beam (i.e. light beams) into a conversion beam (page 5, paragraph 0060, lines 1-6), adjusting, by the phosphor wheel, a rotation speed of the phosphor wheel (element 71) according to the phosphor wheel control signal (i.e. signal controlled by the wheel motor control circuit [Figure 2, element 55]), and generating a rotation speed status signal (page 3, paragraph 0034, lines 6-9); sensing, by a temperature sensor (Figure 2, element 54), a temperature value of the phosphor wheel to generate a temperature status signal (page 6, paragraph 0070, lines 6-11); generating, by the controller (Figure 2, element 38), a cooling control signal according to the temperature status signal, the rotation speed status signal, and the light source control signal (page 6, paragraph 0070, lines 6-11, and paragraph 0072, lines 1-8); adjusting, by a cooling device (i.e. sirocco fan-type blower; Figure 3, element 110), a cooling capacity according to the cooling control signal (page 3, paragraph 0033, lines 10-16); converting, by a light valve (Figure 3, element 51), the illumination beam (i.e. light beams) into an image beam (i.e. color image); and projecting, by a projection lens (Figure 3, element 90), the image beam (page 5, paragraph 0054, lines 9-13).  However, Kurosaki and the prior art of record neither shows nor suggests an operation method of a projection system comprising obtaining, by the controller, a reference temperature value of the phosphor wheel according to the light source control signal and the rotation speed status signal, and comparing the temperature value of the phosphor wheel with the reference temperature value to generate the cooling control signal, wherein the light source control signal is associated with a light source current driving the light source device, the temperature status signal is associated with the temperature value of the phosphor wheel, and the rotation speed status signal is associated with the rotation speed of the phosphor wheel.
Regarding claims 3-9 and 13-18, the claims are allowable based on their dependence from allowable claims 1 and 11 (respectively).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hamamura (US Patent No. 11,221,551 B2) discloses a light source device according to the present invention includes a first rotating body and a second rotating body that each include a phosphor; and a rotation body controller that rotates the first rotating body and the second rotating body so that a difference between a maximum value and a minimum value of combined light of first fluorescence obtained by the first rotating body and second fluorescence obtained by the second rotating body becomes smaller.
Hoshino (US Patent No. 11,112,688 B2) shows a light source apparatus including a first light source, a second light source configured to emit light with a different wavelength than that of the first light source; and a controller for controlling each of the first and second light sources. The controller provides a control such that the second light source takes a longer time from a lighting start to a lighting completion than the first light source, and the second light source starts lighting earlier than the first light source.
Kurata et al. (US Pub. No. 2020/0068180 A1) teaches a light source apparatus including a first solid light source, a second solid light source configured to emit light with a wavelength different from that from the first solid light source, and a controller configured to control turning on of the first and second solid light sources. The controller turns on the second solid light source while maintaining turning on the first solid light source after turning on the first solid light source.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGDA CRUZ whose telephone number is (571)272-2114. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAGDA CRUZ/Examiner, Art Unit 2882                                                                                                                                                                                                        
06/09/2022